ORDER

PER CURIAM.
Fredrick Nelson (“Claimant”) appeals the decision of the Labor and Industrial Relations Commission affirming the dismissal of his claim for unemployment benefits because Claimant failed to participate in the scheduled hearing before the appeals tribunal. We find the Commission did not err in affirming the dismissal of Claimant’s appeal. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision.
*193The judgment of the trial court is affirmed under Rule 84.16(b).